PER CURIAM.
In this case, Plaintiffs G. Page Singletary and College Sales Associates, Inc., appeal from a series of orders granting summary judgment to Defendant Jostens, Inc., on Plaintiffs’ claims including breach of contract, defamation, and violation of the Tennessee Consumer Protection Act.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to Defendant. The reasoning supporting summary judgment for *696Defendant is carefully, articulately, and throughly explained by the learned district court judge in a series of three well-written opinions. Consequently, a detañed written opinion by this Court would merely duplicate the district court’s efforts.
Accordingly, for the reasons stated in the district court’s March 10, 2000, November 29, 2000, and March 29, 2001 opinions and orders, the judgment of the district court is AFFIRMED.